DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 204789373 U to Chen Kai. 
Chen Kai clearly teaches an automatic inspection rack for solar cell components, comprising: 
a light source (2); and 
a projection display unit (4); 
wherein: 
the light source and the projection display unit are provided on opposite sides of a photovoltaic module (see paragraph [0015]) to be detected, respectively; and 

With regards to claim 9, Chen Kai discloses: 
a detection platform (1), wherein the detection platform is light-transmissive and configured to support the photovoltaic module (see paragraph [0015]) to be detected; 
the light source is located below the detection platform (see Figure 1); and 
the projection display unit is located above the detection platform (see Figure 1). 
With regards to claim 18, Chen Kai discloses the steps of: 
illuminating, by the light source of the device for detecting a photovoltaic module, the photovoltaic module to be detected; 
displaying, by the projection display unit of the device for detecting a photovoltaic module, a projection of the photovoltaic module to be detected which is generated under illumination of the light source; and 
determining, according to the projection, whether the photovoltaic module to be detected is bent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 204789373 U to Chen Kai in view of common knowledge in the art. 
Chen Kai clearly teaches an automatic inspection rack for solar cell components as described above (see paragraph 4). 
However, it fails to disclose the projection display unit comprising a blackboard. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use a well known in the art blackboard as the projection display unit. 
With regards to claim 3, it would have been obvious to one skilled in the art before the effective filling date of the invention to use a well known in the art projection screen as the projection display unit. 
With regards to claim 4, it would have been obvious to one skilled in the art before the effective filling date of the invention to use a well known in the art display screen as the projection display unit. 
With regards to claim 5, it would have been obvious to one skilled in the art before the effective filling date of the invention to use a well known in the art linear light source as the light source. 
With regards to claim 6, Chen Kai discloses: 
a convex lens (3)  provided at a light emission side of the light source. 
With regards to claim 7, it would have been obvious to one skilled in the art before the effective filling date of the invention to use a well known in the art plurality of light emitting diode (LED) light bars as the light source, wherein light emitted from the plurality of LED light bars is parallel light. 
With regards to claim 8, it would have been obvious to one skilled in the art before the effective filling date of the invention to use a well known in the art lampshade, as the light source, wherein the lampshade is mounted on outside of the plurality of LED light bars, and light emitted from the light source is perpendicular to the photovoltaic module to be detected. 
With regards to claim 10, it would have been obvious to one skilled in the art before the effective filling date of the invention to use a well known in the art tabletop of ultra-white tempered glass as the detection platform, and a plurality of legs configured to support the tabletop. 
With regards to claim 11, Chen Kai discloses: 
a roller and a locking mechanism configured to lock the roller. 
With regards to claim 12, Chen Kai discloses: 
a positioning unit, wherein the positioning unit is provided on the detection platform and configured to fix the photovoltaic module to be detected. 
With regards to claim 13, Chen Kai discloses: 
the positioning unit comprising a positioning clip. 
With regards to claim 14, Chen Kai discloses: 
a conveying unit, configured to convey the photovoltaic module to be detected to the detection platform. 
With regards to claim 15, Chen Kai discloses: 
a sensor (5); and 
a controller; 
wherein: 
each of the sensor and the conveying unit is connected with the controller; and 
the sensor is provided on the detection platform and configured to sense a position of the photovoltaic module to be detected. 
With regards to claim 16, Chen Kai discloses: 
the sensor being capable of being configured to send to the controller a position signal which is obtained by sensing a position of the photovoltaic module to be detected; and 
the controller being capable of being configured to adjust a working state of the conveying unit according to the position signal, the working state comprising a moving state and a stop state. 
With regards to claim 17, Chen Kai discloses: 
a motor and a conveying belt; 
the photovoltaic module to be detected is placed on the conveying belt, and the motor is configured to drive the conveying belt for delivery. 
With regards to claim 19, it would have been obvious to one skilled in the art before the effective filling date of the invention to use a well known in the art plurality of light emitting diode (LED) light bars as the light source, wherein the light emitted from the plurality of LED light bars is parallel light. 
With regards to claim 20, Chen Kai discloses: 
a detection platform (1), wherein the detection platform is light-transmissive and configured to support the photovoltaic module to be detected; 
the light source being located below the detection platform (see Figure 1); and 
the projection display unit being located above the detection platform (see Figure 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        June 3, 2021